Name: Commission Regulation (EEC) No 3406/84 of 4 December 1984 authorizing the use in the production of sparkling wines, aerated sparkling and aerated semi-sparkling wines or wines obtained from grapes harvested in certain parts of zone A which do not have the alcoholic strength by volume required under the common organization of the market in wine
 Type: Regulation
 Subject Matter: regions of EU Member States;  food technology;  cultivation of agricultural land;  beverages and sugar
 Date Published: nan

 5. 12. 84 Official Journal of the European Communities No L 315/7 COMMISSION REGULATION (EEC) No 3406/84 of 4 December 1984 authorizing the use in the production of sparkling wines, aerated sparkling and aerated semi-sparkling wines or wines obtained from grapes harvested in certain parts of zone A which do not have the alcoholic strength by volume required under the common organization of the market in wine Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Wine, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 337/79 of 5 February 1979 on the common organization of the market in wine ('), as last amended by Regulation (EEC) No 1208/84 (2), and in particular Article 48(6) thereof, Whereas in the northern parts of wine-growing zone A the climatic conditions in 1984 have been exception ­ ally unfavourable ; whereas, more precisely, the said areas have experienced an abnormally high level of rainfall and a considerable lack of sunshine ; whereas a certain proportion of the grapes harvested has conse ­ quently not reached the minimum natural alcoholic strength of 5 % laid down in the second subparagraph of Article 32 (4) of Regulation (EEC) No 337/79 ; whereas, to protect the prducers of the said grapes from considerable economic losses and in accordance with the provisions of the second subparagraph of Article 48 (3) (a) of the said Regulation , authorization should be given for the wine obtained from such grapes to be used for the production of sparkling wines , aerated sparkling wines or aerated semi ­ sparkling wines ; Article 1 Until the end of the 1984/85 wine-growing year, wines with an alcoholic strength of between 4,5 % and 5 % vol obtained from grapes harvested in the following parts of wine-growing zone A may be used for the production of sparkling wines or aerated sparkling wines the actual alcoholic strength by volume of which is not less than 8,5 % or for the production of aerated semi-sparkling wines : Ahr, Mittelrhein , Rheingau, Mosel-Saar-Ruwer and Nahe . Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 4 December 1984. For the Commission Poul DALSAGER Member of the Commission (') OJ No L 54, 5 . 3 . 1979 , p. 1 . h OJ No L 115, 1 . 5 . 1984, p. 77 .